     Case 1:20-cv-00484-JGK-DCF Document 110 Filed 05/27/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X




                                                 ----
                                                 ----------------------------------------
JANE DOE,

Plaintiff,

v.                                                                                               20-cv-00484-JGK
DARREN K. INDYKE and RICHARD D.
KAHN, in their capacities as executors of
the ESTATE OF JEFFREY E. EPSTEIN,
GHISLAINE MAXWELL, an individual,

        Defendants.

------------------------------------------------------X

        GHISLAINE MAXWELL’S MEMORANDUM OF LAWIN SUPPORT OF
         HER APPLICATION FOR COSTS SOUGHT AGAINST PLAINTIFF




                                                                                            Laura A. Menninger
                                                                                            HADDON, MORGAN, AND FOREMAN, P.C.
                                                                                            150 East 10th Avenue
                                                                                            Denver, CO 80203
                                                                                            303.831.7364
      Case 1:20-cv-00484-JGK-DCF Document 110 Filed 05/27/21 Page 2 of 4




       On March 19, 2021, this Court dismissed plaintiff’s case with prejudice, based on her

motion for voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(2). As the prevailing party in

this matter, Ms. Maxwell hereby requests, pursuant to Fed. R. Civ. P. 54(d)(1), an order

awarding her taxable costs against plaintiff Jane Doe.

       Rule 54(d)(1) provides that “[u]nless a federal statute, these rules, or a court order

provides otherwise, costs—other than attorney's fees—should be allowed to the prevailing

party.” Fed. R. Civ. P. 54(d)(1). “Courts consistently have found defendants to be prevailing

parties where the action against them was voluntarily dismissed with prejudice.” Ctr. for

Discovery, Inc. v. D.P., No. 16-CV-3936-MKB-RER, 2018 WL 1583971, at *14 (E.D.N.Y. Mar.

31, 2018); see Beer v. John Hancock Life Ins. Co., 211 F.R.D. 67, 70 (N.D.N.Y. 2002) (“All

circuit courts to have directly addressed this issue have concluded that a defendant [who has

obtained a voluntary dismissal with prejudice] is a prevailing party, or alternatively, that a

district court has discretion to award costs to the defendant.”); see also Carter v. Inc. Vill. of

Ocean Beach, 759 F.3d 159, 165 (2d Cir. 2014) (disclaiming prior Second Circuit dicta which

stated that “generally the defendant is not considered the prevailing party when, as here, there is

a voluntary dismissal of the action by the plaintiff with prejudice.” (citations omitted)). “A

voluntary dismissal of an action with prejudice [is considered to materially alter the relationship

of the parties], because it constitutes ‘an adjudication on the merits for purposes of res

judicata.’” Carter, 759 F.3d at 165 (citation omitted); accord Feb. 12, 2021, Opinion and Order,

DE 118; accord Jane Doe v. Darren K. Indyke et. al, Case No. 20-cv-484 (JGK), DE 98 at 5

(addressing identical Rule 41(a)(2) motion and holding “Ms. Maxwell is correct that under

Second Circuit law, she is the prevailing party for the purposes of Rule 54(d)”).




                                                   1
      Case 1:20-cv-00484-JGK-DCF Document 110 Filed 05/27/21 Page 3 of 4




         An award of costs under Rule 54 is the “normal rule,” and “the losing party has the

burden to show that costs should not be imposed.” Torcivia v. Suffolk Cty., 437 F. Supp. 3d 239,

249 (E.D.N.Y. 2020) (quoting Harris v. Brown, No. 08-CV-1703 MKB, 2013 WL 632247, at *1

(E.D.N.Y. Feb. 20, 2013). Once “the prevailing party demonstrates the amount of its costs and

that they fall within an allowable category of taxable costs, see Local Rule 54.1(a), that party

enjoys a presumption that its costs will be awarded.” Equal Employment Opportunity Comm'n v.

United Health Programs of Am., Inc., 350 F. Supp. 3d 199, 236 (E.D.N.Y. 2018) (quoting

Patterson v. McCarron, No. 99-cv-11078 (RCC), 2005 WL 735954, at *1 (S.D.N.Y. Mar. 30,

2005).

         Annexed hereto is Ms. Maxwell’s Bill of Costs, including the Affidavit of Laura

Menninger and exhibits, in the form required by Local Civil Rule 54.1 and including only those

taxable costs prescribed by the rule.1 As the prevailing party, Ms. Maxwell is presumptively

entitled to an award of cost, and plaintiff is unable to meet her burden to demonstrate why costs

should not be imposed. Accordingly, Ms. Maxwell requests that the Court order plaintiff to pay

her costs in the amount detailed in the attached.

         WHEREFORE, Ms. Ghislaine Maxwell requests an award of costs pursuant to Fed. R.

Civ. P. 54(d)(1) as the prevailing party in this action.




         1
          Ms. Maxwell seeks herein only her costs and expressly reserves her right to seek
attorneys’ fees incurred in defense of this action in future litigation either against plaintiff (e.g.,
as claims for malicious prosecution or abuse of process), against the Estate of Epstein (under an
indemnification theory), or both. See Opinion and Order of Feb. 10, 2021 at 5 (DE 118); accord
Opinion and Order of Mar. 9, 2021, Jane Doe v. Darren K. Indyke et. al, 20-cv-484 (JGK), at 5
(Dkt. 98) (striking language from proposed Rule 41(a)(2) dismissal relating to each party paying
their own fees and costs to preserve right to seek attorneys’ fees from this litigation in potential
future litigation for claims including the torts of abuse of process and malicious prosecution).


                                                    2
     Case 1:20-cv-00484-JGK-DCF Document 110 Filed 05/27/21 Page 4 of 4




       Dated: May 27, 2021



                                               Respectfully submitted,

                                               s/ Laura A. Menninger
                                               Laura A. Menninger (LM-1374)
                                               HADDON, MORGAN AND FOREMAN, P.C.
                                               150 East 10th Avenue
                                               Denver, CO 80203
                                               Phone: 303.831.7364
                                               Fax:     303.832.2628
                                               lmenninger@hmflaw.com

                                               Attorneys for Ghislaine Maxwell




                                     Certificate of Service

        I hereby certify that on May 27, 2021, I electronically filed the foregoing Ghislaine
Maxwell’s Memorandum of Law In Support of Her Application for Costs Sought Against Plaintiff
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following:

 Kevin Boyle                                       Bennet J. Moskowitz
 Robert Glassman                                   Charles L. Glover
 Panish, Shea & Boyle                              Mary Grace W. Metcalfe
 11111 Santa Monica Blvd., Ste 700                 Troutman Pepper Hamilton Sanders LLP
 Los Angeles, CA 90025                             875 Third Avenue
 boyle@psblaw.com                                  New York, NY 10022
 glassman@psblaw.com                               bennet.moskowitz@troutman.com
                                                   charles.glover@troutman.com
                                                   marygrace.metcalfe@troutman.com

                                                   Molly S. DiRago
                                                   Troutman Pepper Hamilton Sanders LLP
                                                   227 W. Monroe Street, Suite 3900
                                                   Chicago, IL 60606
                                                   molly.dirago@troutman.com

                                                   s/ Nicole Simmons




                                               3
